DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Status of Claims
	Claims 3-13, 16-18, 20-22, and 24 are pending in this application. Claims 1-2, 14-15, 19, and 23 have been canceled. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 06/14/13 and the Japanese certified priority document which was filed on 01/18/2015. 
Claim Objections
Claims 3-13 are objected to because of the following informalities:  These claims depend either directly or indirectly from later disclosed claim 16 which is inappropriate. Claims are to depend from a previously disclosed claim.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 6-13, 16, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al. (1), Crew et al. (US20030054038), Monzir (http://www.monzir-pal.net/lndustrial/Characteristics%20of%20Surfactants%20and%20Emulsions.htm, accessed 12/10/15), JP56-127322 (‘322), and Appel et al. (US20080299188).
Applicant’s claim:
A method for producing a solid preparation, comprising the steps of:
preparing an aqueous suspension comprising a cellulosic enteric material in the absence of an organic solvent,
partially neutralizing the aqueous suspension comprising a cellulosic enteric material with an aqueous alkali solution, wherein a degree of neutralization with the aqueous alkali solution is from 5 to 20 mol% of the carboxy groups of the cellulosic enteric material, and mixing the partially neutralized aqueous suspension with a plasticizer to produce an aqueous enteric coating liquid, and spray coating a core comprising a drug with the produced aqueous enteric coating liquid without use of cooling equipment, wherein the aqueous enteric coating liquid is produced in the absence of a cooling step during all of the steps of the steps of preparing an aqueous suspension, partially neutralizing the aqueous suspension, or mixing the partially neutralized aqueous suspension with a plasticizer.

A method for producing a solid preparation, comprising the steps of:
preparing an aqueous suspension comprising a cellulosic enteric material in the absence of an organic solvent,
partially neutralizing the aqueous suspension comprising a cellulosic enteric material with an aqueous alkali solution, wherein a degree of neutralization with the aqueous alkali solution is from 5 to 25 mol% of the carboxy groups of the cellulosic enteric material, and mixing the partially neutralized aqueous suspension with a plasticizer to produce an aqueous enteric coating liquid, and coating a core comprising a drug with an undercoat, and spray coating the undercoat with the produced aqueous enteric coating liquid, wherein the aqueous enteric coating liquid is produced in the absence of a cooling step during all of the steps of the steps of preparing an aqueous suspension, partially neutralizing the aqueous suspension, or mixing the partially neutralized aqueous suspension with a plasticizer.

Determination of the scope and content of the prior art (MPEP 2141.01)
Regarding claims 16, 4, 6-7, and 8, Anderson teaches producing solid preparations comprising preparing aqueous enteric coatings which are kept stirring so that agglomeration of the polymer does not occur wherein an aqueous suspension comprising cellulosic enteric material, specifically hydroxypropyl methyl cellulose acetate succinate (having from 4% to 28% carboxyl groups which reads on 21-35% carboxyl groups instantly claimed), which can be partially neutralized with an aqueous solution of ammonium hydroxide/ammonia added to the suspension of polymer in water (that is free of organic solvents), and while they don’t specifically teach that the steps for forming the aqueous suspension are specifically stirred this would have been obvious to one of ordinary skill in the art because Anderson stresses the importance of keeping the suspension homogenous so that agglomeration of the polymer does not occur and if this important for when the formulation is to be sprayed then it obviously must be stirred when the suspension is being formed to prevent agglomeration so that the suspension remains homogenous before application (see entire document; Claims; Col. 5, In. 44-Col. 7, In. 11 inclusive; e.g. Col. 6, ln. 36-58, Col. 6, ln. 18-20). Anderson further teaches mixing and agitating/stirring, the partially neutralized aqueous suspension with plasticizer, e.g. triethyl citrate (which is a citric acid ester as claimed in claim 8). 
Regarding applicant’s newly added limitation of spray coating a core comprising a drug with the produced aqueous enteric coating liquid without use of cooling equipment in claim 16, Anderson teaches spray coating a core comprising a drug with the produced enteric coating liquid because they specifically teach using spray nozzles to apply the enteric cellulose polymer suspension, and Anderson expressly states at Col. 6, ln.15-29: “…it is important to assure that the suspension remains homogeneous, and that conditions which favor the agglomeration of the polymer do not occur. Such precautions include maintaining the suspension in a gently stirred condition, but not stirring so vigorously as to create foam, and assuring that the suspension does not stand still in eddies and in nozzle bodies, for example, or in over-large delivery tubing. Frequently polymers in suspension form will agglomerate if the suspension becomes too warm, and the critical temperature may be as low as 30°C (86 F) in individual cases…care must be taken to assure than the suspension is kept moving briskly through the equipment to cool the tubing and nozzle.” Thus, it is clear that the method of spraying/applying the suspension to coat the cores is done with tubing and spray nozzles as is taught by Anderson, and that the use of cooling equipment is not necessary to the spraying step as there are other methods to be done to which help to keep the suspension from agglomerating/clogging the spray nozzle and/or tubing and as such the spraying/applying step need not be done with the use of cooling equipment as is now instantly claimed (Col. 7, ln. 6-11; Col. 5, ln. 60-Col. 6, ln. 35, Col. 6, ln. 36-Col. 7, ln. 5). Anderson further teaches a step of coating a core of a drug with an undercoat (which they call a separating layer) and coating the undercoat with the produced aqueous enteric coating liquid (see entire document; Claims; Abstract; Col. 5, ln. 44-Col. 7, ln. 28 inclusive; Col. 1, ln. 55-61; Col. 7, ln. 29-32).
Regarding claim 16 and claim 3, Anderson teaches wherein the degree of neutralization with the aqueous alkali solution is about 25%, and about 25% would read on the instantly claimed neutralization of 20 mol% of the carboxy groups/succinic acid groups of the cellulosic enteric material which is claimed in both claim 16 and claim 3, and Anderson further teaches wherein the extent of the neutralization may be varied over a range without adversely affecting results or ease of operation of the carboxy groups/succinic acid groups of the cellulosic enteric material (see entire document; Claims 1-3; Col. 6, In. 36-Col. 7, In. 5, see entirety of paragraph discussing neutralization).		
Regarding claims 9-10, Anderson teaches wherein the plasticizer is used in amounts of 15-30%, but teaches that lower amounts may be required when neutralized/partially neutralized HPMCAS is used, which reads on the instantly claimed ranges of 6-28 and 10-20 parts by weight based on the total weight of the cellulosic enteric material (see entire document; Col. 7, In. 6-11; examples).							
Regarding claims 11-12, Anderson teaches wherein other excipients can be added to enteric coating at the time of dispersion or addition of acid or to the resulting dispersion, which reads upon the instantly claimed step of mixing the partially neutralized aqueous suspension with an excipient after, before, or during mixing the partially neutralized aqueous suspension with the plasticizer, e.g. talc or titanium dioxide (see entire document; Claims; examples; Col. 7, In. 12-28).											Regarding claim 13, Anderson teaches wherein the aqueous enteric coating liquid can comprise, if necessary, anionic surfactants, e.g. sodium lauryl sulfate/SDS as suspending agents for the cellulosic material (See Col. 7, 12-19). As is evidenced by Monzir, it was well known in the art to dissolve the anionic surfactants such as those taught by Anderson into the water phase and then disperse the second phase into the water and surfactant solution (see Monzir: characteristics of surfactants and emulsions).						
Regarding the instant claims, Anderson also teaches a solid preparation comprising a core comprising a drug and an acid resistant coating comprising cellulosic enteric material (see entire document; Examples; Claims; Abstract; Col. 5, In. 44-Col. 7, In. 28 inclusive; Col. 1, In. 55-61; Col. 1, In. 18-28).		
Regarding the claimed absence of cooling steps during all of the steps of preparing an aqueous suspension, partially neutralizing the aqueous suspension, and mixing the partially neutralized aqueous suspension with a plasticizer, Anderson does not teach that cooling is required for any of the above steps, they only stress that cooling can be useful when spraying the liquid onto tablets, etc. as an enteric film as is discussed above and even then as is discussed above Anderson teaches other methods of keeping the suspension from agglomerating that do not require cooling equipment as is discussed above. Additionally, it is known, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983), A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 3-4, 6-13, 16, upon closer reading Anderson does not teach wherein their method requires cooling steps for preparing an aqueous suspension, partially neutralizing the aqueous suspension, and mixing the partially neutralized aqueous suspension with a plasticizer which reads on the instantly claimed method and while Anderson teaches that they prefer cooling when spraying an HPMCAS suspension composition onto tablets as an enteric coating and while they exemplify cooling when adding the plasticizer they do not state that these cooling steps and/or the use of cooling equipment is required as is now instantly claimed (See Col. 5, ln. 44-Col. 6, ln. 29), because as discussed above Anderson specifically teaches at Col. 6, ln. 15-29: “…it is important to assure that the suspension remains homogeneous, and that conditions which favor the agglomeration of the polymer do not occur. Such precautions include maintaining the suspension in a gently stirred condition, but not stirring so vigorously as to create foam, and assuring that the suspension does not stand still in eddies and in nozzle bodies, for example, or in over-large delivery tubing. Frequently polymers in suspension form will agglomerate if the suspension becomes too warm, and the critical temperature may be as low as 30°C (86 F) in individual cases…care must be taken to assure than the suspension is kept moving briskly through the equipment to cool the tubing and nozzle.” It is known, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Thus, Anderson does not teach away from not cooling during any of applicant’s steps prior to spray coating or teach away from not using cooling equipment in the step of spray coating a core comprising a drug with the aqueous enteric coating liquid.
Regarding claim 3, Anderson does not specifically teach the degree of neutralization of their examples in mol%, and specifically does not teach wherein the degree of neutralization with the aqueous alkali solution is from 15 to 20 mol% of the carboxy groups of the cellulosic enteric material. However, as discussed above Anderson does teach wherein the extent of the neutralization may be varied over a range without adversely affecting results or ease of operation of the carboxy groups/succinic acid groups of the cellulosic enteric material, and specifically exemplifies ranges of about 25% to about 100% neutralization and about 25% would include the claimed 20 mol% because 20% is about 25%. Further, it would have been obvious to optimize the amount of/degree of neutralization in Anderson to achieve the instantly claimed 15 to 20 mol% of the carboxy groups because as discussed above Anderson expressly teaches wherein the extent of the neutralization may be varied over a range without adversely affecting results or ease of operation of the carboxy groups/succinic acid groups of the cellulosic enteric material (See Col. 6, ln. 59-Col.7, ln. 5), and Anderson expressly exemplified degrees of neutralization of about 25% which would read on 20% because 20% is about 25%. Thus, it would have been obvious to one of ordinary to optimize the degrees of neutralization in order to form effective aqueous enteric coating suspensions especially since the instant claims do not require any specific percentages of cellulosic material in their aqueous suspension. For example, 1 molecule of cellulosic enteric material suspended in aqueous solution reads on the instantly claimed method.
Regarding claim 24, Anderson does not specifically teach a step of filtering the aqueous enteric coating material. Anderson teaches using about 10-30% enteric polymer, e.g. HPMCAS in the aqueous suspensions and as is taught by Appel. Appel teaches that it was known in the art to filter out larger particles from tablet coating suspensions which would/could clog the nozzle while spraying the coating liquid onto tablets (See [0178]). 
Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to optimize the amount of neutralization to the claimed 5-20 mol%, and specifically 15-20 mol% because Anderson teaches neutralizing a portion of the cellulosic polymers when forming enteric coatings using cellulosic polymers and specifically exemplifies about 25% neutralization and the claimed 20 mol% would read on the about 25% taught by Anderson as the instantly claimed 20% is about 25 as taught by Anderson, and further because Anderson does not limit the degrees of neutralization that can be used in their aqueous HPMCAS suspension as they expressly teach that the extent of the neutralization may be varied over a range without adversely affecting results or ease of operation of the carboxy groups/succinic acid groups of the cellulosic enteric material, because it is known, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It also would have been obvious to one of ordinary skill in the art at the time of the instant invention to make the stirred dispersion of the cellulosic polymer and partially neutralize it to 20% with aqueous alkali solution without cooling and to add the plasticizer to the uncooled partially neutralized polymer with stirring as instantly claimed via combining the stirring of Anderson and the specifically neutralized polymers of Anderson which are neutralized to the claimed degree via the method steps wherein the polymer is dispersed in aqueous liquid and partially neutralized to the specific degrees as are instantly claimed and taught by Anderson and then mixing with stirring the partially neutralized polymer of Anderson and then subsequently mixing it with a plasticizer in the amounts taught by Anderson without cooling because upon closer reading of Anderson, Anderson does not require cooling for forming effective HPMCAS/HPMCP coatings for encapsulating drugs. One of ordinary skill in the art would want to combine the methods/specific amounts of neutralized polymer of Anderson and specific amounts of plasticizer of Anderson and use an uncooled formulation because Anderson teaches that the claimed steps can occur without cooling and that this method allows for effective formulation of a suspension, which is maintained as homogenous with the stirring of Anderson which prevents agglomeration, without cooling being necessary to form effective cellulosic enteric film coating suspension for pharmaceuticals, and does not require special equipment or temperature controls since Anderson as evidenced by JP56-127322 (‘322) teaches their process can occur at room temperature because ‘322 teaches that the coating fluid should be kept at 30 °C or less in order to keep the dispersion uniform (e.g. without agglomerates). Thus, one would want to combine the methods and specific polymers and plasticizers and amounts of these agents into the method of Anderson to form the claimed process with the claimed stirring because it prevents agglomeration of the polymer in the suspension throughout the process and prior to application and allows for the formulation of effective enteric coatings without expensive cooling equipment and temperature monitoring.
It also would have been obvious to one of ordinary skill in the art to filter the enteric coating liquid suspension formulation of Anderson because Appel teaches that it was known in the art to filter coating suspensions comprising cellulose polymers in order to remove larger particles/agglomerates which could block the spray nozzle when spraying the formulation onto tablets.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US5508276), Monzir (http://www.monzir-pal.net/lndustrial/Characteristics%20of%20Surfactants%20and%20Emulsions.htm, accessed 12/10/15), JP56-127322 (‘322), and Appel et al. (US20080299188) as applied to claims 3-4, 6-13, 16, and 24 above and further in view of Torizuka et al. (US5028604) and Nagahara et al. (US20080138427).
Applicant’s claim:
— The method for producing an aqueous enteric coating liquid according to claim 1, wherein the cellulosic enteric material is hydroxypropylmethyl cellulose phthalate and comprises from 4 to 28% by weight carboxyl groups.
Determination of the scope and content of the prior art (MPEP 2141.01)
The combined references together teach the inventions of claims 3-4, 6-13, 16, and 24 as discussed above and incorporated herein.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claim 5, the combined references do not teach wherein the cellulosic enteric material is hydroxypropylmethyl cellulose phthalate having the instant claimed ranges of carboxyl groups. However, Anderson does teach HPMCAS having from 4% to 28% carboxyl groups, and these deficiencies in the combined references are further addressed by Torizuka and Nagahara.
Regarding claim 5, Torizuka teaches cellulose enteric material for enteric coating tablets/drug formulations wherein the cellulose material is hydroxypropyl methyl cellulose phthalate or hydroxypropylmethyl cellulose acetate succinate (see Col. 18, In. 34-51).
Nagahara teaches that cellulosic enteric suspension formulations of HPMCP and HPMCAS can both be made by dispersing the polymer in water with the appropriate plasticizers, etc. e.g. the process taught by Anderson will work for forming aqueous suspension coating materials of other cellulosic enteric polymers (see [0057]; [0060]; [0064]; [0104]; [0105]).
Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use hydroxypropylmethyl cellulose phthalate for the hydroxypropylmethyl cellulose acetate succinate in the enteric coatings of the combined references because Anderson teaches that 4% to 28% weight carboxyl groups are useful for forming enteric coating materials, and because Torizuka and Nagahara together teach that hydroxypropylmethyl cellulose phthalate and hydroxypropylmethyl cellulose acetate succinate are equivalent cellulosic polymers which are useful for enterically coating pharmaceutical actives and can be formulated into aqueous coating suspensions via the same mixing and dispersing with plasticizers as taught by Anderson. One of ordinary skill in the art would have been motivated to use the method of Anderson to form HPMCP and HPMCAS suspension formulations for coating pharmaceuticals because it was known to use both HPMCP and HPMCAS as enteric coating polymers and it was known to spray aqueous supensions of these polymers to coat tablets with effective enteric coatings.			In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a).											From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 20-22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over, Anderson et al. (US5508276), Monzir (http://www.monzir-pal.net/lndustrial/Characteristics%20of%20Surfactants%20and%20Emulsions.htm), JP56-127322 (‘322), and Appel et al. (US20080299188) as applied to claims 3-4, 6-13, 16, and 24 above and further in view of Aqoat (http://www.elementoorganika.ru/files/aqoat, disclosed to have been available/patented in Japan since 1987 and 2004 for Korea, US, and parts of Europe, etc., and document appears to be dated 10/2005 (See last page bottom corner)).
Applicant’s claim:
The method for producing an aqueous enteric coating liquid according to claim 16, wherein the cellulosic enteric material is hydroxypropylmethyl cellulose acetate succinate and comprises from 20 to 24% by weight methoxyl groups, 5 to 9% by weight hydroxypropoxyl groups, 5 to 9% by weight acetyl groups, and 14 to 18% by weight succinoyl groups.
The method for producing an aqueous enteric coating liquid according to claim 16, wherein the cellulosic enteric material is hydroxypropylmethyl cellulose acetate succinate and comprises from 21 to 25% by weight methoxyl groups, 5 to 9% by weight hydroxypropoxyl groups, 7 to 11% by weight acetyl groups, and 10 to 14% by weight succinoyl groups.
The method for producing an aqueous enteric coating liquid according to claim 16, wherein the cellulosic enteric material is hydroxypropylmethyl cellulose acetate succinate and comprises from 22 to 26% by weight methoxyl groups, 6 to 10% by weight hydroxypropoxyl groups, 10 to 14% by weight acetyl groups, and 4 to 8% by weight succinoyl groups.
 Determination of the scope and content of the prior art (MPEP 2141.01)
The combined references together teach the inventions of claims 3-4, 6-13, 16, and 24 as is discussed above and incorporated herein.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 20-22, the combined references do not specifically teach wherein the cellulosic enteric material is HPMCAS comprising from 20-24% by weight methoxyl groups, 5-9% by weight hydroxypropoxyl groups, 5 to 9% by weight acetyl groups, and 14 to 18% by weight succinoyl groups, and/or 21 to 25% by weight methoxyl groups, 5 to 9% by weight hydroxypropoxyl groups, 7-11% by weight acetyl groups, and 10 to 14% by weight succinoyl groups, and/or 22 to 26% by weight methoxyl groups, 6-10% by weight hydroxypropoxyl groups, 10-14% by weight acetyl groups, and 4-8% by weight succinoyl groups. However, these are the distributions of HPMCAS sold by Shin-Etsu as AS-L, AS-M and AS-H respectively, which were known in the art to be used as enteric coating HPMCAS as is taught by Aqoat and these are the preferred HPMCAS taught in the instant specification so they must obviously have the claimed ranges of acetyl, succinoyl, methoxyl and hydroxylpropoxyl groups instantly claimed (see pg. 5, available grades; applications pg. 8).  
Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to use the known HPMCAS grades/specific AS-M, AS-L, and AS-H as enteric coating agents for pharmaceutical formulations as is taught by Aqoat because the combined references together already teach that it was known in the art to form enteric coatings using aqueous suspensions/dispersions of all grades of HPMCAS without cooling being necessary to form an effective coating which broadly includes different classes of HPMCAS and Aqoat teaches that these were known classes of HPMCAS useful for forming enteric coatings for pharmaceutical formulations.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments/Remarks
	Applicant’s amendments to the claims have prompted the revised grounds of rejection presented herein. Applicants arguments with respect to the 103 rejection of record have been fully considered but were not persuasive at this time.
	Applicants firstly argue that the combination of references does not disclose each and every element recited in the pending claims more particularly applicants argue that the prior art does not disclose or suggest the recited step of spray coating the core without the use of cooling equipment. The examiner respectfully disagrees for the reasons which are discussed above. Specifically, because Anderson teaches spray coating a core comprising a drug with the produced enteric coating liquid because they specifically teach using spray nozzles to apply the enteric cellulose polymer suspension, and Anderson expressly states at Col. 6, ln.15-29: “…it is important to assure that the suspension remains homogeneous, and that conditions which favor the agglomeration of the polymer do not occur. Such precautions include maintaining the suspension in a gently stirred condition, but not stirring so vigorously as to create foam, and assuring that the suspension does not stand still in eddies and in nozzle bodies, for example, or in over-large delivery tubing. Frequently polymers in suspension form will agglomerate if the suspension becomes too warm, and the critical temperature may be as low as 30°C (86 F) in individual cases…care must be taken to assure than the suspension is kept moving briskly through the equipment to cool the tubing and nozzle.” Thus, it is obvious that the use of cooling equipment is not necessary to the spraying step as there are other methods to be done to which help to keep the suspension from agglomerating/clogging the spray nozzle and/or tubing and as such the spraying/applying step need not be done with the use of cooling equipment as is now instantly claimed.
	Applicant’s then argue that the primary reference is Anderson and that Anderson teaches a neutralization step of from 25% to 100 mol% and that this range does not read on applicants amended range of from 5 to 20 mol%, as they assert that 20% is not about 25% as is argued by the examiner. The examiner respectfully disagrees because Anderson actually teaches at Col. 6, ln. 59-Col. 7, ln. 5 which is cited in the above office action that, “The extent of neutralization may be varied over a range without adversely affecting results or ease of operation.” Anderson also states at Col. 6, ln. 44-49: “Good results are also obtained when the polymer is partially neutralized, by adding less than the equivalent amount of ammonia. In such case, the polymer which has not been neutralized remains in suspended form, suspended in a solution of neutralized polymer. Then Anderson exemplifies that for example ranges from about 25% to about 100% neutralization are preferred, and the about 25% of Anderson is very close to the claimed range of 20% because about 25% as taught by the prior art would include amounts below 25% especially since Anderson does not particularly limit the degree of neutralization. Thus, it would have been routine for one of ordinary skill in the art to optimize the degree of neutralization in Anderson to read on the claimed 5 to 20%, specifically 15-20 mol% because Anderson teaches that the degree/percentage of neutralization is preferably 25-100% but as discussed above Anderson does not limit their degree of neutralization as there is not a specific teaching away from neutralization at the claimed 20 mol% which is very close to the disclosed about 25% and/or overlaps with the exemplified about 25 mol% taught by Anderson. Further it is known, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Applicant’s further argue that Anderson only means that the neutralization can be varied within the preferred range of 25% to 100% and that the about recited in Anderson does not include values below 25%. The examiner respectfully disagrees and believes that this is a too narrow reading of Anderson as before Anderson recites a preferred range of about 25 to about 100% neutralization in the preceding paragraph whose sections are cited above Anderson expressly states: “Good results are also obtained when the polymer is partially neutralized, by adding less than the equivalent amount of ammonia. In such case, the polymer which has not been neutralized remains in suspended form, suspended in a solution of neutralized polymer.” Then Anderson exemplifies that for example ranges from about 25% to about 100% neutralization is preferred. However, a preferred range does not mean that other degrees of neutralization do not work in Anderson. As it is known, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
	Applicants then argue that 20% does not read on about 25%. The examiner respectfully disagrees, because about 25% includes values that are close to 25% but are not 25% and Anderson does not define what they mean about to be in their specification. Thus, the examiner has broadly interpreted about to be ~20% difference because 20 is 80% of 25%, the examiner disagrees that difference is 22.2% as is asserted by applicants. Further, the examiner has not solely relied on about 25% encompassing the claimed 20% because the other teachings in Anderson which generally teach that, “Good results are also obtained when the polymer is partially neutralized, by adding less than the equivalent amount of ammonia. In such case, the polymer which has not been neutralized remains in suspended form, suspended in a solution of neutralized polymer.” Further, Anderson does not limit the degrees of neutralization for their enteric coating cellulosic suspensions, because the claimed preferred ranges are not an explicit teaching away of lower amounts of neutralization. Especially since, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The examiner agrees with applicant’s arguments with respect to the final product’s degree of neutralization (argued on pg. 9 of applicant’s arguments) and has removed this portion of the rejection. However, it still does not change the rejection as a whole over Anderson and the combined references.
Applicants then argue at the top of pg. 10, that Anderson does not suggest the new step wherein the spray coating of the core is performed without use of cooling equipment. The examiner respectfully disagrees for the reasons cited above and incorporated herein. Applicants then argue that the examples of Anderson disclose cooling when the HPMCAS is partially neutralized and they argue that this cooling is necessary as per the examples of Anderson. The examiner respectfully points out that the teachings of Anderson are not limited to the examples and that the reference is prior art for all it teaches including non-preferred embodiments. As previously discussed, Anderson expressly teaches at Col. 6, “When HPMCAS is used, in particular, it is advisable to cool the suspension below 20°C.” However, advisable does not mean the cooling is required for the coating to work or be sprayable as is asserted by applicants, as is discussed above. Further, applicant’s cellulosic coating material is not limited to HPMCAS. Advisable, is the recommendation/preference of Anderson, not a requirement for their composition/suspension to function. Further, in this same section, e.g. Col. 6, ln. 15-35, Anderson states, “Since spray nozzles and tubing are exposed to hot air in the usual fluid bed type equipment, care must be taken to assure that the suspension is kept moving briskly through the equipment to cool the tubing and nozzle. When HPMCAS is used, in particular, it is advisable to cool the suspension below 20 °C before application…which reads on cooling it after applicants last uncooled step, e.g. cooling it after it is mixed with the plasticizer, e.g. Anderson does not require cooling while forming the suspension with the partially neutralized HPMCAS as per their broad disclosure nor do they require cooling equipment while spraying the enteric coating suspensions. Applicant’s then argue with the examiner’s interpretation of “advisable” and provide a definition for advisable which states that “advisable means worthy of being recommended or suggested; prudent.” Again this definition supports the examiner conclusion that Anderson recommends/suggests cooling while spraying but that again as explained by the examiner the cooling is not necessary and/or required by the method of Anderson, and further they only appear to recommend cooling with HPMCAS and applicant’s method is not limited to HPMCAS and instead reads on all cellulosic enteric materials with carboxy groups.
	Applicants then argue that they have unexpected results and that Anderson does not disclose or suggest that spraying can be completed without use of cooling equipment at the claimed degree of neutralization, which the examiner notes as discussed above Anderson does not specifically limit their degree of neutralization as they teach that they prefer ranges of neutralization of from about 25% to about 100%, and preferred ranges are not a teaching away of ranges outside of the preferred range especially since Anderson teaches that the preferred range has a bottom endpoint of about 25% which would include values below 25% which are “about” 25% which are very close to the instantly claimed 20mol%, e.g. 20 mol% is “about” 25%, and as previously argued by the examiner Anderson is prior art for all it teaches and for the reasons which have been discussed above and are now incorporated herein.
	Applicants then argue that Anderson should be viewed by its examples, and the examiner agrees that the examples are part of the disclosure of Anderson. However, Anderson’s teachings are not limited to their examples, which use cooling for instance which is expressly taught by Anderson to not be required as per See Col. 5, ln. 44-Col. 6, ln. 35. Anderson further teaches wherein the enteric coating can be partially neutralized to basically any degree (See Col. 6, ln. 36-58) though they prefer degrees of neutralization from about 25% to about 100% (which obviously includes values which are about 25%, but lower than 25%). Further, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
	Applicants then state that Anderson teaches when the degree of neutralization is 0% or about 25% the cooling done because the possibility of aggregating the particles in the aqueous suspension becomes higher and the possibility of clogging the spray nozzle increase (pg. 12 of applicant’s arguments). The examiner never found this explicit teaching in Anderson and has term searched the reference for this express teaching. As cited above, Anderson does acknowledge that spray nozzles and tubing are exposed to hot air from usual fluid bed type equipment and that care must be taken to assure that the suspension (i.e. the enteric cellulose suspension) is kept moving briskly through the equipment to cool the tubing and nozzle. Thus, merely the quick movement of the liquid enteric suspension can be enough to cool the tubing and nozzle to prevent aggregation/agglomeration of the particles. Thus, as is clearly taught by Anderson there is not a need to specifically cool the suspension prior to moving it briskly through the tubing and nozzle as that provides cooling enough along with not allowing the suspension to pool in the tubing, e.g. by moving it briskly through, as to prevent clogging of the nozzle because of agglomeration/aggregation of the particles.
Applicant’s then argue that they have surprisingly found that the step of spray coating a core comprising a drug with the aqueous enteric coating liquid instantly claimed/disclosed can be done without using cooling equipment when the degree of neutralization is as low as 5mol % to 20 mol%, and that these results are unexpected when taken in view of the teachings of Anderson. The examiner respectfully disagrees that this is surprising based on the teachings of Anderson as discussed above. Specifically, Anderson teaches that, “Good results are also obtained when the polymer is partially neutralized, by adding less than the equivalent amount of ammonia. In such case, the polymer which has not been neutralized remains in suspended form, suspended in a solution of neutralized polymer.” Anderson does not limit the degree of neutralization. In fact, Anderson states, “The extent of neutralization may be varied over a range without adversely affecting results or ease of operation.” (See Col. 6, ln. 44-49, and 59-62). Anderson further expressly teaches about the spraying and forming of the enteric dispersion coating mixture that, it is important to assure that the suspension remains homogeneous, and that conditions which favor the agglomeration of the polymer do not occur. Such precautions include maintaining the suspension in a gently stirred condition, but not stirring so vigorously as to create foam, and assuring that the suspension does not stand still in eddies in nozzle bodies, for example, or in over-large delivery tubing. (See Col. 6, ln. 16-23). Thus, cooling is not absolutely necessary for the application of the enteric coating dispersion to the pills/cores.
Thus as discussed above Anderson does not state that cooling is required, it states at paragraphs that it is advisable (e.g. recommended/preferable) to keep the mixture at 30 °C or less, as 30 °C is 86 degrees Fahrenheit, and room temperature is around 70F/20 °C no special cooling is required except by keeping/maintaining the formulation at room temperature which is the temperature that Anderson teaches is fine for forming their formulation at as while they prefer cooling they do not state is it required/critical for the liquid formulation as is argued by applicant’s (See Anderson sections cited above). Further, applicant’s instantly claimed method does not preclude cooling when spraying the formulation or prior to spraying the suspension as long as the cooling occurs after the mixing in of the plasticizer as per the limitations of the instant claims. Thus, it appears that applicants are arguing features which are not required by the instant claims, because the only time cooling is prohibited by applicant’s claimed method is for the first three steps of the method, nothing in the method precludes or prohibits cooling being used while spray coating a core comprising a drug with the aqueous enteric coating liquid which is when the cooling is preferred in Anderson or immediately prior to this coating step e.g. after the plasticizer has been added and immediately prior to the spraying step, though even in Anderson they expressly states, “When HPMCAS is used, in particular, it is advisable to cool the suspension below 20°C…” However, advisable does not mean the cooling is required for the coating to work or be sprayable as is asserted by applicants, as is discussed above. Advisable, is the preference of Anderson, not a requirement for their composition/suspension to function. Further, in this same section, e.g. Col. 6, ln. 15-35, Anderson states, “Since spray nozzles and tubing are exposed to hot air in the usual fluid bed type equipment, care must be taken to assure that the suspension is kept moving briskly through the equipment to cool the tubing and nozzle. When HPMCAS is used, in particular, it is advisable to cool the suspension below 20 °C before application…which reads on cooling it after applicants last uncooled step, e.g. cooling it after it is mixed with the plasticizer, e.g. Anderson does not require cooling while forming the suspension with the partially neutralized HPMCAS as per their broad disclosure, and it is known that, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Further, “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983).
	Applicants then argue that unexpectedly their method is more effective when the neutralization becomes lower which is unexpected based on the teachings of Anderson. However, it is unclear to the examiner where these unexpected results as compared to Anderson are/were presented. Is it a comparative example? Further, applicant’s argued unexpected results, e.g. if these results are the results presented in the specification are not commensurate in scope with the instant claims which allow for any and all amounts of cellulosic material in the aqueous suspension, e.g. 1 molecule reads on the instant claims. Whereas, applicants results use HPMCAS in concentrations of 10% by weight based on the total weight of the aqueous suspension/dispersion, which is not any concentration of cellulose enteric material as is instantly claimed. Further applicants have tested HPMCAS and HPMCP and applicants argued results have only been demonstrated with these cellulosic enteric materials not any and all cellulosic materials as is instantly claimed. Thus, the examiner maintains that from the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention at this time.
Thus, from the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616